Citation Nr: 0507486	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bipolar disorder, also 
claimed as mixed personality disorder and paranoid 
personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for bipolar 
disorder, also claimed as mixed personality disorder and 
paranoid personality disorder.  

The Board remanded this case in September 2004 so that the 
veteran could be scheduled for a Board hearing, which 
subsequently was accomplished.  Thus, this case is properly 
before the Board.  In January 2005, the veteran testified 
before the undersigned Veteran's Law Judge at a Board hearing 
at the RO.


FINDINGS OF FACT

The competent and most probative evidence of record shows a 
current diagnosis of schizotypal personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a May 2002 VA letter, which is prior 
to the August 2002 rating decision.  The RO notified the 
veteran again in July 2003.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for bipolar disorder, also claimed as mixed 
personality disorder and paranoid personality disorder, so 
that VA could help by getting that evidence.  

The Board notes that the May 2002 and July 2003 VA letters 
notified the veteran that he had 30 days from the date of the 
letter to respond.  The veteran was further advised that if 
he did not respond by the end of the 30-day period, his 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to 
service connection for bipolar disorder, also claimed as 
mixed personality disorder and paranoid personality disorder 
in the August 2002 rating decision, the January 2003 
statement of the case, and the supplemental statements of the 
case dated in September 2003, December 2003, and April 2004.  
The RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was not warranted for 
bipolar disorder, also claimed as mixed personality disorder 
and paranoid personality disorder, under the applicable laws 
and regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and an August 2002 private medical statement.  In 
April 2002, the veteran stated that he had received treatment 
from a hospital called, Bethesda, but that it had been closed 
down.  The physician, who submitted the August 2002 medical 
statement also indicated after numerous VA requests that he 
had no treatment records for the veteran.  As the evidence 
shows that these records apparently are unavailable or 
otherwise nonexistent, VA is under no obligation to obtain 
them.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994) 
(citing Porter v. Brown, 5 Vet. App. 233, 237 (1993) ("VA 
ha[s] no duty to seek to obtain that which [does] not 
exist")).  Thus, the Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in July 2003, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.  In September 2003, the 
veteran submitted a statement indicating that he wanted 
another medical opinion because he believed the VA examiner 
had misdiagnosed his illness.  The Board finds, however, that 
another opinion is unnecessary, as the July 2003 examiner 
gave a complete rationale for his opinion based on sound 
medical principles, review of the claim file, and examination 
findings.
 
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In April 2002, the veteran filed a claim of service 
connection for a bipolar disorder, also claimed as mixed 
personality disorder and paranoid personality disorder.  In 
the January 2005 Board hearing, the veteran testified that 
his bipolar disorder stems from an August 1979 personal 
assault against him by his sergeant.  Specifically, he stated 
that while on security post in the field, he was building a 
foxhole when his sergeant started kicking dirt on him, 
scaring him.  He reported that he climbed out of the foxhole 
and that his sergeant, along with around four others, started 
to beat him with a trenching tool.  He indicated that he 
subsequently was treated for bruises and abrasions all over 
his body.  He also stated that after the assault the 
individuals involved in the assault started making up charges 
against him and that he later had major disciplinary 
problems.  He noted that after service, he had problems with 
his father, brothers, and authority figures, stemming from 
the assault by his sergeant.  He also stated that he has had 
panic attacks because he feels like people in authority are 
trying to destroy him.  In sum, the veteran contends that he 
has a bipolar disorder, also claimed as mixed personality 
disorder and paranoid personality disorder, which is directly 
related to his service, entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychoses, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  However, disability resulting from a mental 
disorder that is superimposed upon mental retardation or a 
personality disorder may be service-connected.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; see Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).

Initially, the Board notes the veteran does not have a 
disability for which service connection can be granted.  The 
basis for this conclusion will be discussed below.  

An August 2002 correspondence from a private psychiatrist 
shows that he treated the veteran for bipolar disorder in 
1995 with Trilafor, and that he showed some improvement in 
thinking.  The psychiatrist indicated that he had no 
treatment records for the veteran.  

A July 2003 VA examination report shows the veteran reported 
private treatment in 1996 with Stelazine and perphenazine, 
which the examiner noted are two antipsychotic medications 
for a bipolar disorder.  The veteran stated that he started 
seeing the psychiatrist because he was depressed about his 
father's death.  He denied any other inpatient psychiatric 
treatment after the military.  The examiner reviewed the 
service medical records and noted a reference to 
schizophrenia, although it was unclear whether the report was 
from a nurse or physician.  He noted that the veteran's flat 
affect and odd thoughts, especially the paranoid thoughts 
reminded him of chronic paranoid schizophrenia, but when 
discussed with the veteran, there was no family history of 
mental illness and the veteran denied auditory 
hallucinations.  The examiner thus stated that he did not 
believe the veteran had schizophrenia.  The examiner found it 
interesting, however, that the veteran was given two 
different neuroleptics during the reported six months that he 
was in treatment with the private psychiatrist in 1996, and 
that the perphenazine helped him think more clearly.  

In reviewing the veteran's records showing no inpatient 
hospitalization since the military and thinking about his 
overall functioning in terms of managing to work enough to 
buy a condo, the VA examiner determined that the veteran did 
not have a bipolar mood disorder.  The examiner noted the 
veteran's unusual perceptual experiences, such as being very 
sensitive to noises and sounds in his environment; odd 
thinking and somewhat odd pattern of speech; suspicion and 
paranoid ideation; inappropriate and constricted affect; and 
lack of close friends or confidants.  He found, however, that 
these were symptoms of a schizotypal personality disorder, 
rather than bipolar disorder or schizophrenia.  The examiner 
further found it apparent that the personality disorder 
became evident during military service and interfered with 
his successful completion of service.  He noted that whether 
the stress of the reported harassment and abuse from the 
sergeant in the military precipitated the onset of his 
symptoms is difficult to determine.  But he noted that the 
veteran definitely had problems functioning in the military 
and was given a personality diagnosis at that time.

As noted, the veteran cannot receive disability compensation 
for a personality disorder, as it is not considered to be a 
disease or injury within the meaning of veteran's benefits 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997).  The only exception is if there is 
a disability resulting from a mental disorder that is 
superimposed upon a personality disorder.  See 38 C.F.R. 
§ 4.127.  

Although the August 2002 private psychiatrist shows a 
diagnosis of bipolar disorder, the July 2003 VA examination 
report is of greater probative value.  The VA examiner 
indicated that he had reviewed the claims file and provided 
an extensive analyses of why his diagnosis was for a 
schizotypal personality disorder and not a bipolar disorder 
or schizophrenia.  The private psychiatrist simply provided a 
statement of treatment for bipolar disorder with no 
supporting treatment records showing why this diagnosis was 
given.  Moreover, the VA examiner's opinion is consistent 
with the history reported in the service medical records.

Although an October 1979 admission and coding form shows the 
veteran was admitted with latent psychosis (schizophrenia), a 
later October 1979 clinical record shows a diagnosis of 
adjustment reaction of adult life.  Another October 1979 
record shows the veteran was admitted to the emergency room 
after expressing suicidal intent.  The diagnosis was to rule 
out schizophrenia and suicidal ideation.

An October 1979 nursing note shows the veteran reported that 
he thought he was going to have a nervous breakdown pending a 
court martial for "cursing out some sergeants" after being 
beat up by them while in the field.  The nurse reported that 
the veteran had racing thoughts and that it was hard to 
follow him.  

On November 17, 1979, the veteran reported that someone from 
his company was trying to poison him because he talks too 
much.  He stated that he ingested a yellow pill and later 
vomited and was unable to sleep.  He also indicated that his 
sergeant beat him up and called him a liar.  The examiner 
noted that the veteran was being seen in the psychiatric ward 
for mixed personality disorder, and had a pending court 
martial.  He also noted a prior history of amphetamine abuse.  
The examiner found the veteran to be in an acute state of 
distress, disoriented to date, scared, and with rapid and 
pressured speech.  The diagnosis was mixed personality 
disorder with agitated depression.  A November 19, 1979 
clinical record also shows a diagnosis of mixed personality 
with paranoid features and depression, reactive.

Thus, the most probative VA examination report shows the 
veteran has a schizotypal personality disorder rather than a 
bipolar disorder; and the service medical records confirm 
this finding.  As the present disability is a personality 
disorder, the veteran is not eligible for service connection.  
See 38 C.F.R. § 4.127.  

The veteran's representative argued at his Board hearing that 
38 C.F.R. § 4.129 is for application.  This provision 
provides that when a mental disorder develops in service as a 
result of a highly stressful event is severe enough to bring 
about the veteran's release from active military service, the 
rating agency shall assign an evaluation of not less than 50 
percent and schedule an examination within the six month 
period following the veteran's discharge to determine whether 
a change in evaluation is warranted.  As the veteran is not 
currently service connected for a mental disability, this 
provision is not applicable to the this appeal.

The veteran's representative also argued in the August 2004 
brief that VA did not properly develop this case in light of 
the veteran's assertions of a psychiatric disorder based on a 
non-combat related personal assault.  The Board notes that 
for service connection claims of post-traumatic stress 
disorder based on in-service personal assault, evidence from 
sources other than the veteran's service medical records may 
corroborate the veteran's account of the stressor incident. 
38 C.F.R. § 3.304(f)(3).  This regulation and the veteran's 
reports of his in-service assault, however, are not relevant 
to this claim, as the veteran does not have a psychiatric 
disorder for which service connection can be granted.  See 
38 C.F.R. § 4.127.    

Although the veteran and his representative claim that the 
veteran has a bipolar disorder, also claimed as mixed 
personality disorder and paranoid personality disorder, which 
is directly related to service, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the veteran does not have a bipolar disorder, but rather 
a personality disorder, for which VA regulations do not allow 
disability compensation.  See 38 C.F.R. § 4.127.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for bipolar disorder, 
also claimed as mixed personality disorder and paranoid 
personality disorder is denied. 38 C.F.R. §§ 3.303, 4.127.  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bipolar disorder, also 
claimed as mixed personality disorder and paranoid 
personality disorder, is denied.




	                        
____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


